DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application.

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.
On pages 7-9 of the Remarks regarding independent claim 1, the applicant submits that Pazos is not seen to disclose at least the feature of “the desired broadcast services include broadcast service in a non-serve PLMN.” 
The examiner respectfully disagrees. Pazos discloses that a USD is generated describing services across more than one geographic region of a network having different PLMN IDs, where a global USD is generated listing all services across all geographic regions of the network regardless of the PLMN IDs (see at least paragraphs 31-33). The examiner respectfully submits that the global USD listing all services across all geographic regions of the network includes services in both serve PLMNs and non-serve PLMNs. Thus, Pazos discloses or suggests the feature of “the desired broadcast services include broadcast service in a non-serve PLMN.”

The examiner respectfully disagrees. Wang discloses a plurality of PLMNs providing one or more desired broadcast services in an area where the UE is located (see at least Figs. 5 and 6, and paragraphs 3 and 27-32, a plurality of CN operators identified by the CN operator’s PLMN IDs provide one or more broadcast services in an area where the UE is located). Thus, Wang discloses or suggests the feature of “the multiple PLMNs provide one or more desired broadcast services in an area where the UE is located.”
Thus, in view of the above reasons, the examiner respectfully submits that Pazos in view of Wang discloses or suggests the features of “the desired broadcast services include broadcast service in a non-serve PLMN” and “the multiple PLMNs provide one or more desired broadcast services in an area where the UE is located.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 4-6, 11, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pazos et al. (US 2015/0304122) in view of Wang et al. (US 2015/0119023).
Regarding claims 1 and 16, Pazos discloses or suggests a method for broadcast service transmission and a network-side network element comprising:
a processor (see at least paragraph 79); and
a memory storing instructions, which, when executed by the processor, cause the processor to perform a method (see at least paragraphs 79, 80, 83, and 84), comprising:
acquiring user service description (USD) information of multiple public land mobile networks (PLMNs) (see at least paragraphs 31-36, a BM-SC receives a global USD from a provisioning interface server, where the global USD describes services across more than one geographic region of a network having different PLMN IDs); and
sending the USD information to a user equipment (UE) (see at least paragraphs 31-36, the BM-SC provisions the global USD to receiver devices),
where the USD information is arranged to indicate one or more desired broadcast services including broadcast service in a non-serve PLMN, to be acquired by the UE, in the multiple PLMNs (see at least paragraphs 31-36, the global USD describes services across more than one geographic region of a network having different PLMN IDs, where the global USD listing all services across all geographic regions of the network includes services in both serve PLMNs and non-serve PLMNs).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Wang in to the invention of Pazos in order to enable MBMS service continuity across different PLMNs.

Regarding claims 2 and 17, Pazos discloses or suggests that the network-side network element comprises at least one of: an application server (AS) or a broadcast multicast-service center (BM-SC) (see at least paragraphs 31-36, BM-SC);
regarding claims 5 and 20, acquiring, by the network-side network element, the USD information of the multiple PLMNs comprises:
selecting, by the network-side network element, all or part of the acquired USD information (see at least paragraphs 31-36 and 53, generating a USDB); and
determining, by the network-side network element, new USD information according to the selected USD information, the new USD information being information related to broadcast services to be received in the multiple PLMNs, in the USD information acquired by the AS; or, the new USD information being USD information of any of the multiple PLMNs, in which USD information of one or more other PLMNs has been added (see at least paragraphs 31-36 and 
regarding claim 6, sending, by the network-side network element, the USD information to the UE comprises sending, by the network-side network element, the new USD information to the UE (see at least paragraphs 31-36, sending the USDB to the receiver devices);
regarding claim 11, the multiple Ass or the BM-SCs in the multiple PLMNs have interfaces arranged to transmit broadcast service information to one another (see Fig. 2 and paragraphs 41-42, interfaces between BM-SCs); and
regarding claim 12, by the AS or the BM-SCs in the multiple PLMNs, generating the USD information to be received in the multiple PLMNs and sending the USD information to the corresponding UE (see at least paragraphs 31-36 and 53, generating and sending a USDB); and
by the AS or the BM-SCs, acquiring key information corresponding to the broadcast service and the USD information in the different PLMNs and sending the key information and the USD information to the corresponding UE (see at least paragraphs 31-36 and 53, generating a USDB, where the USD indicates one or more services).
Regarding claims 4 and 19, Pazos discloses all of the subject matter of the claimed invention as described above except, for the same broadcast service, establishing, by the network-side network element, an MBMS bearer in a PLMN corresponding to the broadcast service, where the MBMS bearer comprises a multimedia broadcast single frequency network (MBSFN) bearer.
Wang, from the same or similar fields of endeavor, discloses or suggests, for the same broadcast service, establishing, by the network-side network element, an MBMS bearer in a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Wang in to the invention of Pazos in order to enable network sharing and roaming (see at least paragraph 37 of Wang).
Regarding claim 15, Pazos discloses or suggests a method for broadcast service transmission comprising:
receiving, by a user equipment (UE), user service description (USD) information sent by a network-side network element, where the USD information is arranged to indicate one or more desired broadcast services including a broadcast service in a non-serve public land mobile network (PLMN), to be acquired by the UE, in multiple PLMNs, the USD information being all or part of USD information of multiple PLMNs (see at least paragraphs 31-36 and 55-57, the BM-SC provisions the global USD to receiver devices, where the global USD describes services across more than one geographic region of a network having different PLMN IDs, where the global USD listing all services across all geographic regions of the network includes services in both serve PLMNs and non-serve PLMNs); and
acquiring, by the UE, the one or more desired broadcast service according to the received USD information (see at least paragraphs 55-57, acquiring a desired service according to the received USD).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Wang in to the invention of Pazos in order to enable MBMS service continuity across different PLMNs.

Claims 3, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pazos et al. (US 2015/0304122) in view of Wang et al. (US 2015/0119023), and further in view of Ahmad et al. (US 2019/0124489).
Regarding claims 3, 14, and 18, Pazos discloses or suggest establishing, by the network-side network element, a multimedia broadcast multicast service (MBMS) bearer in the multiple PLMNs (see at least paragraph 44, MBMS connection), where the network-side network element establishes the MBMS bearer before or after the network-side network element sends the USD information (see at least paragraphs 30-32, 36 and 44, sending the USD information before or after establishing the MBMS bearer). Pazos in view of Wang does not explicitly disclose that the network-side network element is the AS.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ahmad in to the invention of Pazos in view of Wang in order to obtain MBMS configuration information for specific MBMS or V2X services (see at least paragraph 114 of Ahmad).
Regarding claim 13, Pazos in view of Wang discloses all of the subject matter of the claimed invention except that the AS is a vehicle to everything (V2X) AS and the broadcast service is a V2X service.
Ahmad, from the same or similar fields of endeavor, discloses or suggests that the AS is a vehicle to everything (V2X) AS and the broadcast service is a V2X service (see at least paragraphs 3, 114, and 115). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ahmad in to the invention of Pazos in view of Wang in order to allow MBMS services in the V2X environment (see at least paragraph 3 of Ahmad).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/17/2021